Exhibit 99.2 Subject to completion PRISM TECHNOLOGIES, LLC PROXY FOR THE SPECIAL MEETING OF MEMBERS TO BE HELD ON [], 2015 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF MANAGERS (Continued, and to be marked, dated and signed, on the other side of this proxy card.) SPECIAL MEETING OF MEMBERS OF PRISM TECHNOLOGIES, LLC [] , 2015 The Board of Managers unanimously recommends a vote “For” Proposals 1 and 2. Please sign, date and return promptly in the enclosed envelope. Please mark your vote in blue or black ink. The undersigned hereby appoints Gregory J. Duman with full powers of substitution, as Proxy for the member, to attend the Special Meeting of the Members of Prism Technologies, LLC, to be held at [], on [ ], [], 2015, at []a.m., local time, and any adjournments or postponements thereof, and to vote all membership units of Prism Technologies, LLC held of recordthat the member is entitled to vote upon each of the matters referred to in this Proxy. THE MEMBERSHIP UNITS REPRESENTED BY THIS PROXY WILL BE VOTED AS DIRECTED OR, IF NO CONTRARY DIRECTION IS INDICATED, WILL BE VOTED “FOR” PROPOSALS 1 AND 2. All other proxies heretofore given by the undersigned to vote membership units, which the undersigned would be entitled to vote if personally present at the special meeting or any postponement of adjournment thereof, are hereby expressly revoked. For Against Abstain 1.Approval of the Merger and the Merger Agreement.
